Title: To Thomas Jefferson from Augustus B. Woodward, 16 August 1802
From: Woodward, Augustus B.
To: Jefferson, Thomas


          
            Washington, August 16. 1802.
          
          Nothing will satisfy the unhappy James Mc.Girk, who is sentenced to be executed on the twenty eighth of this month, but that I should go to Monticello, to intercede with the President for his life. Oppressive and inconvenient as it is to me at this time, I suppose I must comply. I am the rather prompted to it, as I persuade myself that when his case is fully understood by the President, he will consider it as almost unavoidably necessary to make him an object of mercy. Some facts which exist in his case, and which were entirely unknown at his trial or sentence, seem to entitle him to pardon. He has addressed a number of letters to the President, written in prison, which I have hitherto suppressed as they might have been deemed intrusive. I shall bring these to submit to the President, with the papers and petitions which accompany his prayer for pardon. I shall probably arrive within a day or two of this letter, which is committed to the post.
          
            Augustus B. Woodward.
          
        